UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                              COOK, HAIGHT, and MAGGS
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                        Private E1 JOHNELL JOLIVETTE
                          United States Army, Appellant

                                    ARMY 20120938

             Seventh U.S. Army Joint Multinational Training Command
                          Joshua S. Shuey, Military Judge
           Lieutenant Colonel David E. Mendelson, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, JA; Captain Brian J. Sullivan, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA (on brief).


                                       23 May 2013
                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of one specification of going from his appointed place of duty
and five specifications of wrongful distribution of a controlled substance in violation
of Articles 86 and 112a, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 912a
(2006) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a bad-conduct discharge, confinement for nine months, and forfeiture of
$700.00 pay per month for nine months.

       At action, the convening authority waived the automatic forfeiture of two-
thirds of pay required by Article 58b, UCMJ, for a period of two months, with the
direction the funds be paid to appellant’s mother, for the benefit of appellant’s son.
However, the convening authority failed to disapprove the adjudged forfeitures,
leaving only partial pay to waive for the benefit of appellant’s son. In order to
effectuate the clear intent of the convening authority, and in the interest of judicial
economy, we set aside that portion of the sentence that includes forfeiture of pay.

      On consideration of the entire record, and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the
JOLIVETTE—ARMY 20120938

findings of guilty are AFFIRMED. Only so much of the approved sentence as
provides for a bad-conduct discharge and confinement for nine months is
AFFIRMED. All rights, privileges, and property of which appellant was deprived by
virtue of that portion of his sentence set aside by this decision are hereby ordered
restored. See UCMJ arts. 58(b), 75(a).


                                      FOR THE COURT: 
                                      FOR  THE COURT:




                                       MALCOLM H. SQUIRES, JR.                          
                                      MALCOLM H. SQUIRES, JR.
                                      Clerk of Court 
                                      Clerk of Court




                                          2